Citation Nr: 1745478	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979, with subsequent service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.
 
The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in April 2013, and a transcript of that hearing has been associated with the claims file.  In an August 2016 letter, the Board informed the Veteran that the VLJ who conducted the April 2013 hearing is no longer employed with the Board and offered the Veteran the opportunity to have another hearing.  See 38 C.F.R. § 20.707.  However, by a letter dated later that month, the Veteran declined the offer.  No other hearing request is of record.

This case was previously remanded by the Board, in October 2014, for further development.  It was again remanded in September 2016 due to a lack of substantial compliance with the Board's directives on initial remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  Id.

In this decision, the Board is denying service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.


FINDING OF FACT

The preponderance of the competent and probative evidence is against a finding that the Veteran has an acquired psychiatric disability related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression, are not met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veteran's representative asserts that the AOJ failed to ensure compliance with the Board's previous remand directives. Specifically, the Veteran's representative asserts that the medical examiner failed to determine whether the Veteran has a psychiatric disorder and opine whether a diagnosed psychiatric disorder is at least as likely as not related to the reported stressor.  For the reasons stated below, the Board finds the medical examination to be adequate and in substantial compliance with the September 2016 remand directives.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 C.F.R. § 3.303(a).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a medically, established link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony should be buttressed by credible supporting evidence.  Furthermore, service department records should support, and not contradict, the claimant's testimony regarding non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283 (1994).

Under 38 C.F.R. § 3.304 (f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes (i.e., markers) that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Under 38 C.F.R. § 3.304 (f)(5), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In this case, the Veteran has asserted that an acquired psychiatric disorder developed as a result of military sexual trauma that occurred during active service.  Initially, the Board finds that the Veteran is currently diagnosed with alcohol and cocaine use disorders.  VA treatment records reflect diagnoses and treatment for severe alcohol, cocaine, and marijuana use disorders; drug induced psychosis, depression, anxiety, insomnia, and PTSD related to MST throughout the years.  The Veteran's May 1976 enlistment examination noted anxiety with no history of psychological counseling or prescriptions.  The Veteran's service treatment records do not show symptoms or diagnoses of PTSD, anxiety, or depression.

Next, after review of the lay and medical evidence, the Board finds that the record lacks evidence as to whether a personal assault (MST) occurred during service.  As discussed above, there is a reduced evidentiary burden concerning the confirmation of PTSD stressors based upon personal assaults.  However, the veteran's testimony regarding the claimed stressor is not supported by credible evidence or markers.

The Veteran reported being subjected to the threat of physical violence and sexual trauma from an unknown officer.  He stated that the alleged MST occurred when he followed an unknown female to a home where she was to babysit and, after waiting for the officer to leave, had intercourse with her.  The Veteran reported that the officer returned to find them in a bedroom and held a gun to the Veteran's head while raping him.  The Veteran reports seeing the officer on base afterwards but having the same general fear of him that he had of all others of higher rank.  He did not report the incident.

Military personnel and service treatment records do not verify the Veteran's account of MST.  However, where an alleged sexual assault, like most in-service sexual assaults, is not reported, the absence of service records documenting the alleged assault is not pertinent evidence that the assault did not occur.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013).  Evidence of behavior changes in the Veteran's service records and outside evidence can be submitted to support the Veteran's claim.  No outside evidence is of record with regard to the Veteran's claimed MST.  Military personnel records are likewise silent with regard to behavioral changes.  The Veteran testified at his April 2013 hearing that he was "busted for using marijuana" and received extra duty as a result.  He contends that his drug and alcohol use are evidence of markers contained in his file.  The Board notes that the record contains a disciplinary record from July 1983 related to the knowing and intentional use of marijuana.  This one infraction was not during the Veteran's period of active duty and which cannot be construed to constitute evidence of substance abuse.  Although the Veteran testified that his use of drugs and alcohol are the result of his claimed MST, he reported to VA psychiatrists that he has smoked marijuana almost daily since age 13.  The Board finds this statement made in pursuit of medical treatment highly probative.

The Veteran has a clinical diagnosis of PTSD as a result of his claimed MST.  A clinical diagnosis is made on the basis of medical signs and patient-reported symptoms.  VA treatment records show that the Veteran exhibited PTSD related symptoms which he himself related to the claimed MST.  The Veteran is competent to report events of which he has personal knowledge of facts and circumstances that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, a link between a PTSD diagnosis and a claimed stressor must be established by medical evidence.  38 C.F.R. § 3.304(f).  The Veteran is not a medical professional.  Though VA treatment records show a diagnosis of PTSD related to MST, a majority of the Veteran's psychological treatment has focused on his substance abuse and anger management/impulse control.  VA treatment records offer a conclusory diagnosis based on the Veteran's statements and the diagnoses of previous medical professionals.

The Veteran was afforded VA examinations in March 2015 and November 2016.  The March 2015 examiner reviewed the Veteran's file but stated that he "could not provide an opinion without resort to mere speculation, as the veteran is considered to be a non-credible historian due to psychometric test data that were strongly indicative of probable malingering."

At his November 2016 VA examination, the Veteran endorsed auditory hallucinations and a history of visual hallucinations.  He stated that he feels depressed until he drinks or gets high.  The examiner noted that the Veteran's responses to the MMPI-2-RF validity test "suggests deliberate exaggeration and potential feigning of mental health symptoms.  Similar individuals are typically exaggerating symptoms in order to obtain help or benefits.  His profile is invalid and cannot be interpreted further."  According to the examiner, the "Veteran reported one instance of military sexual trauma (MST), which meets Criterion A for PTSD.  However, a determination about whether he meets criteria for PTSD based on the MST cannot be made without resorting to mere speculation due to the notable concerns about the credibility of his self-report."  The Veteran was diagnosed with alcohol and cocaine use disorders.

The Veteran's representative argues that the November 2016 medical examination is inadequate.  He states that though the examiner conceded the appellant's reported instance of MST meet Criteria A for PTSD and diagnosed the Veteran with alcohol and cocaine use disorders, she failed to answer the question of whether or not the diagnosed psychiatric disorder is at least as likely as not related to the reported MST.  The Board notes that competent lay testimony can be rejected if found to be mistaken or otherwise deemed not credible.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Here, the VA examiner's report clearly indicates that the Veteran is deemed not credible due to "deliberate exaggeration and potential feigning of mental health symptoms."  Reference is made to the Veteran's March 2015 examination which yielded similar results.

The United States Court of Appeals for the Federal Circuit has observed that 38 C.F.R. § 3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011).  However, in this case, as shown above, the medical opinion evidence does not assist the Veteran in corroborating his stressor.

Additionally, VA law and regulations generally preclude granting service connection for a disability that is due to the veteran's own willful misconduct.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(b).  The progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  See 38 C.F.R. § 3.301 (c)(3).  The Veteran's reports of his alcohol and cocaine use history indicate that he used alcohol and cocaine throughout his adult life but does not indicate that he used them during active service.  Although the Veteran has not argued that he had an injury or disease during service as a result of alcohol and cocaine use, it is noted that such a disease or injury would be due to his willful misconduct and could not be the basis of an award of service connection.  See 38 C.F.R. § 3.303(d).  The Board also notes that the Veteran has stated that alcohol and cocaine dependence were caused by his claimed MST.  However, the Board is unable to accept his report, and medical professionals are unable to forensically diagnose a service-connected disability related to the claimed MST.  Additionally, a May 2011 statement notes that the Veteran was not seeking to file a claim for alcohol and drug abuse; he was simply stating that they were symptoms of his PTSD.  Accordingly, the Board finds that based on the facts that substance abuse to the point of dependence is willful misconduct and the examiner was unable to verify the claimed MST or ascertain whether the Veteran had PTSD due to malingering, the failure to specifically address the etiology of the Veteran's alcohol and cocaine use disorders was harmless error and does not prejudice the Veteran.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The preponderance of evidence is against service connection for PTSD, anxiety, and depression due to MST.  Though the Veteran is competent to report an MST, the evidence as a whole does not support such  The record is silent, and the Veteran's statement alone is not sufficient, particularly given his credibility issues.  There is no alternative evidence, such as markers or behavioral changes.  And the medical opinions also do not support the Veteran's stressor.  Additionally, a medical opinion is required to establish a nexus between an acquired psychiatric disorder and the claimed stressor.  No nexus opinion based on a reasoned rationale is of record.  Therefore, service connection is not warranted.

Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


